PER CURIAM
Defendant appeals her conviction for driving under the influence of intoxicants, ORS 813.010, arguing, among other things, that the trial court erred in failing to dismiss the charge on the ground that defendant’s statutory speedy trial rights under ORS 135.747 had been violated.1 The state concedes the error and, for the reasons discussed below, we accept the state’s concession, and therefore reverse defendant’s conviction.
The facts of the present case are virtually identical to those of State v. Rohlfing, 155 Or App 127, 973 P2d 87 (1998), in that defendant had no notice of pending charges against her, and the state made no effort to execute the warrant for her arrest. Although the time period involved was less than the time period involved in Rohlfing, the state acknowledges that the amount of time at issue here has been deemed unreasonable in cases involving similar facts. We agree.
Reversed.

 We do not reach defendant’s other arguments, given our disposition of her statutory speedy trial claim.